


EXHIBIT 10.56
NEXTEL COMMUNICATIONS, INC.
AMENDED AND RESTATED INCENTIVE EQUITY PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)


1.    Establishment; Purpose.
(a)    The Plan is an amendment, restatement and continuation of the Nextel
Communications, Inc. Amended and Restated Equity Incentive Award Plan (as
amended and restated November 16, 2000 and July 13, 2005) (the “Original Plan”).
(b)    The purpose of this Plan is to attract and retain directors and officers
and other key employees of and consultants to Nextel Communications, Inc. (the
“Corporation”) and its Subsidiaries and to provide such persons with incentives
and rewards for superior performance.
2.    Definitions. As used in this Plan:
(a)    “Accelerated Vesting Period” means the period beginning on the effective
date of a Change of Control and ending on the first anniversary of such
effective date.
(b)    “Accelerated Vesting Provision” means a provision in an Evidence of Award
pursuant to Section 15 of this Plan.
(c)    “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, including a Free-Standing Appreciation Right and a Tandem Appreciation
Right.
(d)    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right.
(e)    “Board” means the Board of Directors of the Corporation.
(f)    “Cause” means (i) the conviction of a felony involving an intentional act
of fraud, embezzlement or theft in connection with one’s duties or otherwise in
the course of one’s employment with an Employer, (ii) the intentional and
wrongful damaging of property, contractual interests or business relationships
of an Employer, (iii) the intentional and wrongful disclosure of secret
processes or confidential information of an Employer in violation of an
agreement with or a policy of an Employer, or (iv) intentional conduct contrary
to an Employer’s announced policies or practices (including those contained in
the Corporation’s Employee Handbook) where either:
(i)    the nature and/or severity of the conduct or its consequences typically
would have resulted in immediate termination based on the Corporation’s
established employee termination or disciplinary practices in place on the
Reference Date; or
(ii)    the employee has been provided with written notice detailing the
relevant policy or practice and the nature of the objectionable conduct or other
violation, and within 20 business days of the receipt of such notice the
employee has not remedied the violation or ceased to engage in the objectionable
conduct.
(g)    “Change of Control” means the occurrence of any of the following events:






--------------------------------------------------------------------------------




(i)    the Corporation is merged or consolidated or reorganized into or with
another company or other legal entity, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such resulting company or entity
immediately after such transaction is held directly or indirectly in the
aggregate by the holders of voting securities of the Corporation immediately
prior to such transaction, including voting securities issuable upon the
exercise or conversion of options, warrants or other securities or rights;
(ii)    the Corporation sells or otherwise transfers all or substantially all of
its assets to another company or other legal entity, and as a result of such
sale or other transfer of assets, less than a majority of the combined voting
power or the then-outstanding securities of such company or other entity
immediately after such sale or transfer is held directly or indirectly in the
aggregate by the holders of voting securities of the Corporation immediately
prior to such sale or transfer, including voting securities issuable upon
exercise or conversion of options, warrants or other securities or rights;
(iii)    a report is filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any “person” (as that term is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the “beneficial owner” (as that
term is used in Rule 13d-3 promulgated under the Exchange Act) of securities
representing 50 percent or more of the voting securities of the Corporation (or
any successor thereto by operation of law or by reason of the acquisition of all
or substantially all of the assets of the Corporation), including voting
securities issuable upon the exercise of options, warrants or other securities
or rights; or
(iv)    the Corporation (or any successor thereto by operation of law or by
acquisition of all or substantially all of the assets of the Corporation) files
a report or proxy statement pursuant to the Exchange Act disclosing in response
to Form 8-K or Schedule 14A (or any successor schedule, form, report or item
therein) that a change in control of the Corporation (or such successor) has
occurred;
provided, however, notwithstanding the provisions of (iii) and (iv) above, a
“Change of Control” shall not be deemed to have occurred solely because (1) the
Corporation, (2) an entity in which the Corporation directly or indirectly
beneficially owns 50 percent or more of the voting securities or (3) any
Corporation-sponsored employee stock ownership plan or other employee benefit
plan of the Corporation, either files or becomes obligated to file a report or
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor form, report, schedule or item therein) under
the Exchange Act, disclosing beneficial ownership by it of voting securities,
whether in excess of 50 percent or otherwise, or because the Corporation reports
that a change of control of the Corporation has or may have occurred or will or
may occur in the future by reason of such beneficial ownership.


(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

-2-

--------------------------------------------------------------------------------


(i)    “Commission” means the United States Securities and Exchange Commission.
(j)    “Committee” means the Compensation Committee of the Board, as constituted
from time to time and, to the extent of any delegation by the Board to a
subcommittee pursuant to Section 17(a) of this Plan, such subcommittee.
(k)    “Common Shares” means (i) shares of the Class A Common Stock, par value
$0.001 per share, of the Corporation and (ii) any security into which Common
Shares may be converted by reason of any transaction or event of the type
referred to in Section 11 of this Plan.
(l)    “Corporation” has the meaning set forth in Section 1(b) of this Plan.
(m)    “Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
(n)    “Date of Grant” means the date specified by the Committee on which a
grant of Option Rights, Appreciation Rights or Performance Shares or Performance
Units or a grant or sale of Restricted Shares or Deferred Shares shall become
effective, which shall not be earlier than the date on which the Committee takes
action with respect thereto.
(o)    “Deferral Period” means the period of time during which Deferred Shares
are subject to deferral limitations under Section 7 of this Plan.
(p)    “Deferred Shares” means an award pursuant to Section 7 of this Plan of
the right to receive Common Shares at the end of a specified Deferral Period.
(q)    “Employer” means the Corporation or a Subsidiary or a successor to the
Corporation or any such Subsidiary by merger or otherwise upon or following a
Change of Control.
(r)    “Employment” As used in this Plan, the term “employment” shall be deemed
to refer to service as a member of the Board or as a consultant, as well as to a
traditional employment relationship, as the case may be.
(s)    “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted, which may be in an
electronic medium, may be limited to notation on the books and records of the
Corporation and, with the approval of the Committee, need not be signed by a
representative of the Corporation or a Participant.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(u)    “Executive” means any individual employed by any Employer in a position
having a salary grade of EX4, EX3, EX2 or EX1 (as the Corporation’s salary
grades existed at the adoption of the last amendment and restatement of this
Plan and as adjusted from time to time for any changes to the Corporation’s
system of classifying its employees by salary grades).

-3-

--------------------------------------------------------------------------------


(v)    “Good Reason” means that an Executive shall have made a good faith
determination that one or more of the following has occurred:
(i)    any significant and adverse change in the Executive’s duties,
responsibilities and authority, as compared in each case to the corresponding
circumstances in place on the Reference Date;
(ii)    a relocation of the Executive’s principal work location as established
on the Reference Date to a location that is more than 30 miles away from such
location;
(iii)    a reduction in the Executive’s salary or bonus potential that is not in
either case agreed to by the Executive, or any other significant adverse
financial consequences associated with the Executive’s employment as compared to
the corresponding circumstances in place on the Reference Date; or
(iv)    a breach by any Employer of its obligations under any agreement to which
the Employer and the Executive are parties that is not cured within 20 business
days following the Employer’s receipt of a written notice from the Executive
specifying the particulars of such breach in reasonable detail.
(w)    “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right or similar right.
(x)    “Incentive Stock Option” means an Option Right that is intended to
qualify as an “incentive stock option” under Section 422 of the Code or any
successor provision thereto.
(y)    “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Committee, Option Rights, Appreciation Rights, Restricted Stock, Deferred
Shares, dividend credits and other awards pursuant to this Plan. Management
Objectives may be described in terms of Corporation-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Employer, division, department, region or function within the Employer.
The Management Objectives may be made relative to the performance of other
companies. The Management Objectives applicable to any award to a Covered
Employee will be based on specified levels of or growth in one or more of the
following criteria:
(i) revenue growth; (ii) earnings before interest, taxes, depreciation and
amortization; (iii) operating income, (iv) pre- or after-tax income; (v) net
earnings; (vi) operating cash flow/net assets ratio; (vii) debt/capital ratio;
(viii) return on total capital; (ix) return on equity; (x) earnings per share
growth; (xi) economic value added; (xii) total shareholder return; (xiii)
improvement in or attainment of expense levels; (xiv) improvement in or
attainment of working capital levels; (xv) net additional subscribers; (xvi)
customer retention (churn); (xvii) customer service; (xviii) operating income
before depreciation and amortization; (xix) share price; (xx) employee
satisfaction; (xxi) employee retention; or (xxii) a selected external measure of
the selected Management Objective.


    

-4-

--------------------------------------------------------------------------------


If, after the Date of Grant, the Committee determines that a change in the
business, operations, corporate structure or capital structure of the
Corporation, or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, notwithstanding any
loss of deduction under Section 162(m) of the Code to the Corporation, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable. Further, on or before the Date of Grant, in
connection with the establishment of Management Objectives, the Committee may
exclude the impact on performance of charges for restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring items and
the cumulative effects of changes in tax law or accounting principles, as such
are defined by generally accepted accounting principles or the Securities and
Exchange Commission.


(z)    “Market Value Per Share” means, as of any particular date, (i) the
closing sale price per Common Share as reported on the principal exchange on
which Common Shares are then trading, if any, or, if applicable and provided
that the Common Shares are not then-traded on such principal exchange, the
NASDAQ National Market System, or if there are no sales on such day, on the next
preceding trading day during which a sale occurred, or (ii) the fair market
value of the Common Shares as determined by the Board.
(aa) “New Hire” means a Participant who is commencing, or has agreed to
commence, employment with the Corporation or a Subsidiary for the first time.


(bb) “Nonqualified Option” means an Option Right that is not intended to qualify
as an Incentive Stock Option.


(cc) “Outside Director” means a member of the Board who is not an employee of
the Corporation.


(dd) “Optionee” means the person so designated in an Evidence of Award with
respect to an outstanding Option Right.


(ee) “Option Price” means the purchase price payable upon the exercise of an
Option Right.


(ff) “Option Right” means the right to purchase Common Shares from the
Corporation upon the exercise of a Nonqualified Option or an Incentive Stock
Option granted pursuant to Section 4 or a Replacement Option Right granted
pursuant to Section 18(a) of this Plan.


(gg) “Original Plan” has the meaning set forth in Section 1(a) of this Plan.


(hh) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and (i) is at that time an Outside Director or an
officer (including but not limited to an officer who may also be a member of the
Board) or other key employee of or a consultant to the Corporation or any
Subsidiary or (ii) has agreed to commence serving as an officer or other key
employee of or as a consultant to the Corporation or any Subsidiary.


    

-5-

--------------------------------------------------------------------------------


(ii) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating thereto are to be achieved.


(jj) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.


(kk) “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 8 of this Plan.


(ll) “Reference Date” means the day before the effective date of any Change of
Control of the Corporation.


(mm) “Replacement Award” means an Option Right, Appreciation Right, Restricted
Share, Deferred Share or other award based on Common Shares granted pursuant to
Section 18(d) of this Plan in exchange for the surrender and cancellation of an
award granted by another corporation that is acquired by the Corporation or a
Subsidiary by merger or otherwise.


(nn) “Restricted Shares” means Common Shares granted or sold pursuant to Section
6 of this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 6 hereof has expired.


(oo) “Rule 16b-3” means Rule 16b-3, as promulgated and amended from time to time
by the Commission under the Exchange Act, or any successor rule to the same
effect.


(pp) “Spread” means, in the case of a Free-Standing Appreciation Right, the
amount by which the Market Value Per Share on the date when the Appreciation
Right is exercised exceeds the Base Price specified therein or, in the case of a
Tandem Appreciation Right, the amount by which the Market Value Per Share on the
date when the Appreciation Right is exercised exceeds the Option Price specified
in the related Option Right.


(qq) “Stock Option Plan” means the Fleet Call, Inc. Stock Option Plan (as
amended and restated as of July 15, 1992).


(rr) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Corporation, except that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the
Corporation owns or controls, directly or indirectly, more than 50 percent of
the total combined voting power represented by all classes of stock issued by
such corporation at the time of grant.


    

-6-

--------------------------------------------------------------------------------


(ss) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right or any
similar right granted under any other plan of the Corporation.


“Terminate,” “termination,” “termination of employment,” and variations thereof,
as used herein, are intended to mean a termination of employment that
constitutes a “separation from service” under Code Section 409A.


3.    SHARES AND PERFORMANCE UNITS AVAILABLE UNDER THE PLAN.
(a)    Subject to adjustment as provided in Section 11 of this Plan, the number
of Common Shares covered by outstanding awards that may be issued or transferred
(i) upon the exercise of Option Rights or Appreciation Rights, (ii) as
Restricted Shares and released from substantial risk of forfeiture thereof,
(iii) in payment of Deferred Shares, (iv) in payment of Performance Shares or
Performance Units that have been earned, (v) as awards to Outside Directors, or
(vi) as awards contemplated by Section 9 of this Plan will not in the aggregate
exceed 30,000,000 Common Shares that have been reserved by the Board for
issuance or transfer under this Plan, plus any Common Shares that remain or
remained available for issuance or transfer under the Original Plan and the
Stock Option Plan, plus any shares relating to awards, whether granted and
outstanding under this Plan, the Original Plan or the Stock Option Plan, that
expire or are forfeited or are cancelled. Common Shares covered by an award
granted under the Plan shall not be counted as used unless and until they are
actually issued and delivered to a Participant. Without limiting the generality
of the foregoing, upon payment in cash of the benefit provided by any award
granted under the Plan, any Common Shares that were covered by that award will
be available for issue or transfer hereunder. Notwithstanding anything to the
contrary contained herein: (i) shares tendered in payment of the Option Price of
an Option Right, shares withheld by the Corporation to satisfy a tax withholding
obligation and shares not issued in connection with the exercise of an
Appreciation Right shall be added to the aggregate plan limit described above
and (ii) shares issued in connection with Replacement Awards shall not reduce
the aggregate plan limit described above. Such shares may be shares of original
issuance or treasury shares or a combination of the foregoing.
(b)    Common Shares covered by any award granted under this Plan shall be
deemed to have been issued or transferred, and shall cease to be available for
future issuance or transfer in respect of any other award granted hereunder at
the time when they are actually issued or transferred; provided, however, that
Restricted Shares shall be deemed to have been issued or transferred at the
earlier of the time when they cease to be subject to a substantial risk of
forfeiture or the time when dividends are paid thereon.

-7-

--------------------------------------------------------------------------------


(c)    Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 11 of this Plan,
(i) the aggregate number of Common Shares actually issued or transferred by the
Corporation upon the exercise of Incentive Stock Options will not exceed
30,000,000 Common Shares; (ii) no Participant will be granted Option Rights or
Appreciation Rights for more than 3,000,000 Common Shares (with respect to each
type of award) during any 36-month period; and (iii) no Participant will be
granted Restricted Stock, Deferred Shares, Performance Shares or other awards
under Section 9 of this Plan that specify Management Objectives for more than
500,000 Common Shares (with respect to each type of award) during any 36-month
period.
(d)    Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive an award of Performance
Units that specify Management Objectives having an aggregate maximum value as of
its Date of Grant in excess of $5,000,000.
4.    OPTION RIGHTS. The Committee may authorize grants to Participants of
options to purchase Common Shares upon such terms and conditions as the
Committee may determine and each such grant may utilize any or all of the
authorizations, in accordance with the following provisions:
(a)    Each grant shall specify the number of Common Shares to which it
pertains, subject to the limitations set forth in Section 3 of this Plan.
(b)    Each grant shall specify an Option Price per Common Share, which shall be
equal to or greater than the Market Value Per Share on the Date of Grant.
(c)    Each grant shall specify the form of consideration to be paid in
satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Corporation, (ii) nonforfeitable,
nonrestricted Common Shares owned by the optionee for at least six (6) months
(or such shorter period as may be possible without triggering negative
accounting treatment) and having a value at the time of exercise equal to the
total Option Price, (iii) any other legal consideration that the Committee may
deem appropriate on such basis as the Committee may determine in accordance with
this Plan, or (iv) any combination of the foregoing.
(d)    Successive grants may be made to the same Participant regardless of
whether any Option Rights previously granted to the Participant remain
unexercised.
(e)    Each grant (i) shall specify the period or periods of continuous
employment of the Optionee by the Corporation or any Subsidiary that are
necessary before the Option Rights or installments thereof shall become
exercisable and (ii) unless otherwise expressly determined in a resolution duly
adopted by the Committee on the Date of Grant or such later date on which the
Committee may ratify such grant, shall provide for accelerated vesting of the
Option Rights subject to such grant in the event of a Change of Control, in
accordance with Section 15 of this Plan.
(f)    Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

-8-

--------------------------------------------------------------------------------


(g)    Option Rights granted pursuant to this Section 4 may be Nonqualified
Options or Incentive Stock Options or combinations thereof; provided, however,
that Incentive Stock Options may only be granted to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.
(h)    No Option Right granted pursuant to this Section 4 may be exercised more
than 10 years from the Date of Grant.
(i)    Each grant shall be evidenced by an Evidence of Award, which Evidence of
Award shall contain such terms and provisions as the Committee may determine
consistent with this Plan.
5.    APPRECIATION RIGHTS. The Committee may authorize grants to Participants of
Appreciation Rights. An Appreciation Right shall be a right of the Participant
to receive from the Corporation an amount that shall be determined by the
Committee and shall be expressed as a percentage (not exceeding 100 percent) of
the Spread at the time of the exercise of the Appreciation Right. Any grant of
Appreciation Rights under this Plan shall be upon such terms and conditions as
the Committee may determine in accordance with the following provisions:
(a)    Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Corporation in cash, Common Shares or any
combination thereof and may (i) either grant to the Participant or reserve to
the Committee the right to elect among those alternatives or (ii) preclude the
right of the Participant to receive and the Corporation to issue Common Shares
or other equity securities in lieu of cash.
(b)    Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified by the Committee on the
Date of Grant.
(c)    Each grant (i) shall specify the period or periods of continuous
employment before Appreciation Rights shall become exercisable, (ii) shall
specify the permissible dates or periods on or during which Appreciation Rights
shall be exercisable and (iii) unless otherwise expressly determined in a
resolution duly adopted by the Committee on the Date of Grant or such later date
on which the Committee may ratify such grant, shall provide for accelerated
vesting of the Appreciation Rights subject to such grant in the event of a
Change of Control, in accordance with Section 15 of this Plan.
(d)    Each grant shall be evidenced by an Evidence of Award, which Evidence of
Award shall describe such Appreciation Rights and contain such terms and
provisions as the Committee may determine consistent with this Plan.
(e)    Regarding Tandem Appreciation Rights only: Each grant shall specifically
identify the related Option Right (or similar right granted under any other plan
of the Corporation) and shall provide that the Tandem Appreciation Right may be
exercised only (i) at a time when the related Option Right (or such similar
right) is also exercisable and the Spread is positive and (ii) by surrender of
the related Option Right (or such similar right) for cancellation.
(f)    Regarding Free-Standing Appreciation Rights only:

-9-

--------------------------------------------------------------------------------


(i)    Each grant shall specify in respect of each Free-Standing Appreciation
Right a Base Price per Common Share, which shall be equal to or greater than the
Market Value Per Share on the Date of Grant;
(ii)    Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and
(iii)    No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
6.    RESTRICTED SHARES. The Committee may authorize grants or sales to
Participants of Restricted Shares upon such terms and conditions as the
Committee may determine in accordance with the following provisions:
(a)    Each grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to dividend, voting and
other ownership rights, subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
(b)    Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value Per Share on the Date of Grant.
(c)    Each grant or sale (i) shall provide that the Restricted Shares covered
thereby shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period of not less than three (3) years
(which may include pro-rata or graded vesting over such period) to be determined
by the Committee on the Date of Grant and (ii) unless otherwise expressly
determined in a resolution duly adopted by the Committee on the Date of Grant or
such later date on which the Committee may ratify such grant, shall provide that
the Restricted Shares shall provide for the earlier lapse of such substantial
risk of forfeiture in the event of a Change of Control, in accordance with
Section 15 of this Plan.
(d)    Notwithstanding anything to the contrary in Section 6(c), the three-year
substantial risk of forfeiture period may be reduced in the case of grants to
New Hires to replace forfeited awards from a prior employer or for grants that
are a form of payment for earned Performance Shares or Performance Units.
(e)    Each grant or sale shall provide that, during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant. Such restrictions may
include without limitation rights of repurchase or first refusal in the
Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.
(f)    Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Shares. Each grant may specify in respect of such
Management Objectives a minimum level of achievement and may set forth a formula
for determining the number of shares of Restricted Shares on which restrictions
will terminate if performance is at or above the minimum

-10-

--------------------------------------------------------------------------------


level, but falls short of full achievement of the specified Management
Objectives.
(g)    Any grant or sale may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Common Shares, which may be subject to the same
restrictions as the underlying award or such other restrictions as the Committee
may determine.
(h)    Each grant or sale shall be evidenced by an Evidence of Award, which
Evidence of Award shall contain such terms and provisions as the Committee may
determine consistent with this Plan. Unless otherwise directed by the Committee,
all certificates representing Restricted Shares, together with a stock power
that shall be endorsed in blank by the Participant with respect to the
Restricted Shares, shall be held in custody by the Corporation until all
restrictions thereon lapse.
7.    DEFERRED SHARES. The Committee may authorize grants or sales of Deferred
Shares to Participants upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
(a)    Each grant or sale shall constitute the agreement by the Corporation to
issue or transfer Common Shares, cash or any combination of the foregoing to the
Participant in the future in consideration of the performance of services,
subject to the fulfillment during the Deferral Period of such conditions as the
Committee may specify, which may include the achievement of Management
Objectives.
(b)    Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value Per Share on the Date of Grant.
(c)    Each grant or sale (i) shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be determined by the
Committee on the Date of Grant, and (ii) unless otherwise expressly determined
in a resolution duly adopted by the Committee on the Date of Grant or such later
date on which the Committee may ratify such grant or sale, shall provide for the
earlier termination of the Deferral Period, and/or the immediate vesting of the
Participant’s rights to all of the Deferred Shares subject to the grant or sale,
in the event of a Change of Control, in accordance with Section 15 of this Plan.
(d)    During the Deferral Period, the Participant shall not have any rights of
ownership in the Deferred Shares, shall not have any right to vote the Deferred
Shares and, except as provided in Section 10(c), shall not have any right to
transfer any rights under the subject award, but the Committee may on or after
the Date of Grant authorize the payment of dividend equivalents on the Deferred
Shares in cash or additional Common Shares on a current, deferred or contingent
basis.
(e)    Each grant or sale shall be evidenced by an Evidence of Award, which
Evidence of Award shall contain such terms and provisions as the Committee may
determine consistent with this Plan.
(f)    Notwithstanding any other provision of the Plan or any Evidence of Award
to the contrary, Deferred Shares shall be settled no later than two and one-half
months after the end of

-11-

--------------------------------------------------------------------------------


the calendar year in which such Deferred Shares are no longer subject to a
substantial risk of forfeiture (as such term is defined in Code Section 409A).
8.    PERFORMANCE SHARES AND PERFORMANCE UNITS. The Committee may authorize
grants of Performance Shares and Performance Units, which shall become payable
to the Participant upon the achievement of specified Management Objectives
during the Performance Period, upon such terms and conditions as the Committee
may determine and each such grant may utilize any or all of the authorizations,
in accordance with the following provisions:
(a)    Each grant shall specify the number of Performance Shares or Performance
Units to which it pertains, which may be subject to adjustment to reflect
changes in compensation or other factors.
(b)    The Performance Period with respect to each Performance Share or
Performance Unit, which shall not be less than one (1) year, (i) shall be
determined by the Committee on the Date of Grant, and (ii) unless otherwise
expressly determined in a resolution duly adopted by the Committee on the Date
of Grant or such later date on which the Committee may ratify such grant, shall
provide for the earlier termination of the Performance Period, and the immediate
vesting of the Participant’s rights to all of the Performance Shares or
Performance Units subject to the grant, in the event of a Change of Control, in
accordance with Section 15 of this Plan.
(c)    Any grant of Performance Shares or Performance Units will specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Committee
must certify that the Management Objectives have been satisfied.
(d)    Each grant will specify the time and manner of payment of Performance
Shares or Performance Units that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Corporation in cash,
in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Committee the right to elect among those
alternatives.
(e)    Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee at the Date
of Grant. Any grant of Performance Units may specify that the amount payable or
the number of Common Shares issued with respect thereto may not exceed maximums
specified by the Committee at the Date of Grant.
(f)    The Committee may at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof on either a current or
deferred or contingent basis, either in cash or in additional Common Shares.

-12-

--------------------------------------------------------------------------------


(g)    Each grant of Performance Shares or Performance Units will be evidenced
by an Evidence of Award, which Evidence of Award will contain such other terms
and provisions, consistent with this Plan, as the Committee may approve.
(h)    Notwithstanding any other provision of the Plan or any Evidence of Award
to the contrary, Performance Shares or Performance Units shall be settled no
later than two and one-half months after the end of the calendar year in which
such Performance Shares or Performance Units are no longer subject to a
substantial risk of forfeiture (as such term is defined in Code Section 409A).
9.    OTHER AWARDS.
(a)    The Committee may, subject to limitations under applicable law, grant to
any Participant such other awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to,
Common Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the
Corporation or specified Subsidiaries, affiliates or other business units
thereof or any other factors designated by the Committee, and awards valued by
reference to the book value of Common Shares or the value of securities of, or
the performance of specified Subsidiaries or affiliates or other business units
of the Corporation. The Committee shall determine the terms and conditions of
such awards, which may include the achievement of Management Objectives. Common
Shares delivered pursuant to an award in the nature of a purchase right granted
under this Section 9 shall be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, cash,
Common Shares, other awards, notes or other property, as the Committee shall
determine.
(b)    The vesting period with respect to any award made pursuant to this
Section 9 that is subject only to the period or periods of continuous employment
of the Participant by the Corporation or any Subsidiary that are necessary
before such awards or installments thereof shall become fully transferable shall
not be less than three (3) years (which may include pro-rata or graded vesting
over such period), which shall be determined by the Committee on the Date of
Grant, and unless otherwise expressly determined in a resolution duly adopted by
the Committee on the Date of Grant or such later date on which the Committee may
ratify such grant, shall provide for the earlier termination of the period or
periods of continuous employment, and the immediate vesting of the Participant’s
rights to all of the award subject to the grant, in the event of a Change of
Control, in accordance with Section 15 of this Plan.
(c)    Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 9 of this Plan.
(d)    The Committee may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Corporation or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.



-13-

--------------------------------------------------------------------------------


10.    TRANSFERABILITY.
(a)    Except as provided in Section 10(b) and 10(c) below, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Committee, Option Rights and
Appreciation Rights will be exercisable during the Participant’s lifetime only
by him or her or, in the event of the Participant’s legal incapacity to do so,
by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.
(b)    Notwithstanding Section 10(a) above, an Option Right, Appreciation Right
or other derivative security granted under the Plan may be transferable upon the
death of the Participant, without payment of consideration therefor, to any one
or more family members (as defined in the General Instructions to Form S-8 under
the Securities Act of 1933) of the Participant, as may have been designated in
writing by the Participant by means of a form of beneficiary designation
approved by the Corporation. Such beneficiary designation may be made at any
time by the Participant and shall be effective when it is filed, prior to the
death of the Participant, with the Corporation. Any beneficiary designation may
be changed by the filing of a new beneficiary designation, which will cancel any
beneficiary designation previously filed with the Corporation.
(c)    Notwithstanding Section 10(a) above, an Option Right (except with respect
to an Incentive Stock Option), Appreciation Right or other derivative security
granted under the Plan may be transferable by the Participant without payment of
consideration therefor, to any one or more family members (as defined in the
General Instructions to Form S-8 under the Securities Act of 1933) of the
Participant; provided, however, that such transfer will not be effective until
notice of such transfer is delivered to the Corporation; and provided, further,
however, that any such transferee is subject to the same terms and conditions
hereunder as the Participant.
(d)    The Committee may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Corporation upon
the exercise of Option Rights or Appreciation Rights, upon the termination of
the Deferral Period applicable to Deferred Shares or upon payment under any
grant of Performance Shares or Performance Units or (ii) no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.
11.    ADJUSTMENTS.
(a)    The Board (or as delegated by the Board, the Committee) may make or
provide for such adjustments in the number of Common Shares covered by
outstanding Option Rights, Appreciation Rights, Deferred Shares and Performance
Shares granted hereunder, the Option Price per Common Share or Base Price per
Common Share applicable to any such Option Rights and Appreciation Rights, and
the kind of shares (including shares of another issuer) covered thereby, as the
Board (or as delegated by the Board, the Committee) may in good faith determine
to be equitably required in order to prevent dilution or expansion of the rights
of Participants that otherwise would result from (i) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Corporation, (ii) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of warrants or other rights to
purchase securities or (iii)

-14-

--------------------------------------------------------------------------------


any other corporate transaction or event having an effect similar to any of the
foregoing. In the event of any such transaction or event, the Board (or as
delegated by the Board, the Committee) may provide in substitution for any or
all outstanding awards under this Plan such alternative consideration as it may
in good faith determine to be equitable under the circumstances and may require
in connection therewith the surrender of all awards so replaced.
(b)    On or after the Date of Grant of any award under this Plan, the Committee
may provide in the Evidence of Award that the holder of the award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Committee may provide that the holder will automatically be entitled to
receive such an equivalent award. The Board (or as delegated by the Board, the
Committee) may also make or provide for such adjustments in the numbers of
Common Shares specified in Section 3(a) of this Plan as the Board (or as
delegated by the Board, the Committee) may in good faith determine to be
appropriate in order to reflect any transaction or event described in this
Section 11; provided, however, that any such adjustment to the number specified
in Section 3(c)(i) will be made only if and to the extent that such adjustment
would not cause any Option Right intended to qualify as an Incentive Stock
Option to fail to so qualify.
(c)    Notwithstanding the foregoing provisions of this Section 11, any
adjustment or substitution of any award under this Plan shall comply with Code
Section 409A and the guidance and Treasury regulations issued thereunder so that
any award granted under the Plan continues to comply with or otherwise maintains
its exemption from Code Section 409A, as applicable.
12.    FRACTIONAL SHARES. The Corporation shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement thereof in cash.
13.    WITHHOLDING TAXES. To the extent that the Corporation is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Corporation for the withholding are insufficient,
it shall be a condition to the receipt of any such payment or the realization of
any such benefit that the Participant or such other person make arrangements
satisfactory to the Corporation for payment of the balance of any taxes required
to be withheld. At the discretion of the Committee, any such arrangements may
include relinquishment of a portion of any such payment or benefit.
14.    CERTAIN TERMINATIONS OF EMPLOYMENT, HARDSHIP AND APPROVED LEAVES OF
ABSENCE.
(a)    Termination of Employment. Notwithstanding any other provision of this
Plan to the contrary, in case of termination of employment by reason of death,
disability, normal retirement, early retirement with the consent of the
Corporation, termination of employment to enter public service with the consent
of the Corporation or leave of absence approved by the Corporation, provided
that such leave of absence constitutes a “separation from service” (as such term
is defined under Code Section 409A and the guidance and Treasury regulations
issued thereunder), of a Participant who holds an Option Right or Appreciation
Right that is not immediately exercisable in full, or any Restricted Shares as
to which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, any Deferred Shares as to which the Deferral Period has
not been completed, or any Performance Shares, Performance

-15-

--------------------------------------------------------------------------------


Units or any other awards made pursuant to Section 9 that have not been fully
earned, or any Common Shares that are subject to any transfer restriction
pursuant to Section 10(d) of this Plan, the Committee may, in its sole
discretion, take any action that it deems to be equitable under the
circumstances or in the best interests of the Corporation, including, but not
limited to, waiving or modifying any other limitation or requirement or
accelerating the vesting terms with respect to any award under this Plan,
provided that such action complies with Code Section 409A and the guidance and
Treasury regulations issued thereunder so that the award continues to comply
with or otherwise maintains its exemption from Code Section 409A, as applicable.


15.    CHANGE OF CONTROL. Unless otherwise expressly determined in a resolution
adopted by the Committee on the Date of Grant or on such later date on which the
Committee may ratify any award granted pursuant to this Plan, in the event of a
Change of Control, each grant of an award pursuant to this Plan shall (a) if the
Participant is an Outside Director, immediately become fully exercisable and
nonforfeitable upon the occurrence of such Change of Control of the Corporation
or (b) if the Participant is recognized by any Employer as a regular full time
employee who is subject to U.S. income tax withholding, immediately become fully
exercisable and nonforfeitable upon the termination of the Participant’s
employment by an Employer without Cause during the Accelerated Vesting Period or
also, in the case of a Participant who is an Executive, upon termination of the
Participant’s employment by the Participant for Good Reason during the
Accelerated Vesting Period. Notwithstanding any provision of this Plan to the
contrary, to the extent that any award is considered a “deferral of
compensation” (as such term is defined under Section 409A of the Code) with
respect to any such award that shall be deemed to be vested or restrictions
lapse, expire or terminate upon the occurrence of a Change in Control and such
Change in Control does not constitute a “change in the ownership or effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Corporation within the meaning of Section 409A of the Code, then even
though such award may be deemed to be vested or restrictions lapse, expire or
terminate upon the occurrence of the Change in Control or any other provision of
this Plan, payment will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to the Participant on the earliest of:
(i) the date of the Participant’s termination of employment; provided, however,
that if the Participant is a “specified employee” (within the meaning of Section
409A of the Code), the payment date shall be the date that is six (6) months
after the date of the Participant’s termination of employment, (ii) the date
payment otherwise would have been made in the absence of any provision in this
Plan to the contrary (provided such date is permissible under Section 409A of
the Code), or (iii) the date of the Participant’s death.

-16-

--------------------------------------------------------------------------------


16.    FOREIGN PARTICIPANTS. In order to facilitate the making of any award or
combination of awards under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals, or who are
employed by or engaged as consultants to the Corporation or any Subsidiary
outside of the United States of America, as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom. In
addition, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose; provided, however, that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the terms of this Plan, as then in effect,
unless this Plan could have been amended to eliminate the inconsistency without
further approval by the stockholders of the Corporation.
17.    ADMINISTRATION OF THE PLAN.
(a)    This Plan shall be administered by the Committee (or a subcommittee
consisting exclusively of not less than two or more members of the Board, each
of whom shall be a “non-employee director” within the meaning of Rule 16b-3 and
an “outside director” within the meaning of Section 162(m) of the Code). A
majority of the Committee (or subcommittee) shall constitute a quorum, and the
acts of the members of the Committee (or subcommittee) present at any meeting
thereof at which a quorum is present, or acts unanimously approved by members of
the Committee (or subcommittee) in writing, shall be the acts of the Committee
(or subcommittee).
(b)    The Committee may from time to time reserve a specified number of Common
Shares, subject to adjustment as provided in Section 11 of this Plan, for grants
of Nonqualified Options to New Hires upon commencement of their employment with
the Corporation or any Subsidiary, or to any Participant in connection with a
promotion or other form of special recognition approved in writing by the Chief
Executive Officer. For the purposes of Section 4(b) of this Plan, as it relates
to any Nonqualified Option that shall be granted pursuant to this Section 17(b),
(i) the Date of Grant shall be the date on which the New Hire’s employment with
the Corporation or any Subsidiary actually commences or the date of promotion or
in such case, the date such other form of special recognition is approved in
writing by the Chief Executive Officer, as the case may be, and (ii) unless the
Committee determines otherwise, the Option Price per Common Share shall be the
closing price of the Common Shares on the NASDAQ Stock Market on the Date of
Grant.
(c)    The Committee shall have full discretionary authority in all matters
relating to the discharge of its responsibilities under this Plan, including,
without limitation, its exercise of negative discretion in determining the size
of an award if the Management Objective has been achieved, if in the Committee’s
sole judgment, such application is appropriate in order to act in the best
interests of the Corporation and its stockholders. The interpretation and
construction by the Committee of any provision of this Plan or any Evidence of
Award, and any determination by the Committee, including, without limitation,
eligibility for participation and awards pursuant to any provision of this Plan
or any such Evidence of Award, shall be final and conclusive. No member of the
Committee shall be liable for any such action taken or determination made in
good faith.

-17-

--------------------------------------------------------------------------------


(d)    The Committee may delegate to one or more: (i) of its members or to one
or more officers of the Corporation, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
Committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the Committee or such person may have under the Plan,
and (ii) officers of the Corporation the authority to determine the Participants
to whom Nonqualified Options shall be granted in accordance with Section 17(b),
and to determine the number of such Common Shares to which any such Nonqualified
Option shall pertain, subject to the terms and conditions of this Plan and the
terms and conditions of an Evidence of Award.
(e)    The Board or the Committee may, by resolution, authorize one or more
officers of the Corporation to do one or both of the following on the same basis
as the Board or the Committee: (i) designate employees to be recipients of
awards under this Plan; (ii) determine the size of any such awards; provided,
however, that (A) the Board or the Committee shall not delegate such
responsibilities to any such officer for awards granted to an employee who is an
officer, director, or more than 10 percent beneficial owner of any class of the
Corporation’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act; (B) the resolution providing for such authorization sets forth the
total number of Common Shares such officer(s) may grant; and (iii) the
officer(s) shall report periodically to the Board or the Committee, as the case
may be, regarding the nature and scope of the awards granted pursuant to the
authority delegated.
18.    AMENDMENTS AND OTHER MATTERS.
(a)    The Board may at any time and from time to time amend the Plan in whole
or in part; provided, however, that (i) any amendment that must be approved by
the stockholders of the Corporation in order to comply with applicable law or
the rules of the NASDAQ National Market shall not be effective unless and until
such approval has been obtained and (ii) the provisions of Section 15 may not be
amended following a Change of Control in any way that would adversely affect the
rights of holders of awards granted under Sections 4, 5, 6, 7, 8 and 9 hereof.
(b)    The Board will not, without the further approval of the shareholders of
the Corporation, authorize the amendment of (i) any outstanding Option Right to
reduce the Option Price or (ii) any outstanding Free Standing Appreciation Right
to reduce the Base Price per Common Share. Furthermore, no Option Right or Free
Standing Appreciation Right will be cancelled and replaced with an award having
a lower Option Price or Base Price per Common Share. This Section 18(b) is
intended to prohibit the repricing of “underwater” Option Right or Free Standing
Appreciation Right and will not be construed to prohibit the adjustments
provided for in Section 11 of this Plan.
(c)    The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the surrender by the Participant of his or
her right to receive a cash bonus or other compensation otherwise payable by the
Corporation or a Subsidiary to the Participant. Notwithstanding the foregoing
provision, a grant of any award or combination of awards on the surrender by the
Participant of his or her right to receive any compensation payment shall comply
with Code Section 409A and the guidance and Treasury regulations issued
thereunder, if the compensation payment surrendered by the Participant is
considered a “deferral

-18-

--------------------------------------------------------------------------------


of compensation” (as such term is defined under Code Section 409A).
(d)    The Committee may grant under this Plan any award or combination of
awards authorized under this Plan in exchange for the surrender and cancellation
of an award that was not granted under this Plan (including but not limited to
an award that was granted by the Corporation or a Subsidiary, or by another
corporation that is acquired by the Corporation or a Subsidiary by merger or
otherwise, prior to the adoption of this Plan by the Board), and any such award
or combination of awards so granted under this Plan may or may not cover the
same number of Common Shares as had been covered by the canceled award and shall
be subject to such other terms, conditions and discretion as would have been
permitted under this Plan had the canceled award not been granted.
Notwithstanding the foregoing provision, a grant of any award or combination of
awards in exchange for the surrender by the Participant and cancellation of any
award not granted under this Plan (the “Non-Plan Awards”) shall comply with Code
Section 409A and the guidance and Treasury regulations issued thereunder, if the
Non-Plan Awards surrendered and cancelled are considered a “deferral of
compensation” (as such term is defined under Code Section 409A).
(e)    This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Corporation or any
Subsidiary, nor will it interfere in any way with any right the Corporation or
any Subsidiary would otherwise have to terminate such Participant’s employment
or other service at any time.
(f)    To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.
(g)    The Committee may amend the terms of any award theretofore granted under
this Plan prospectively or retroactively, but subject to Section 11 above, no
such amendment shall impair the rights of any Participant without his or her
consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.
19.    Time and Form of Settlement. The time and form of settlement of any of
the Participant’s awards shall be made in accordance with the provisions of the
Plan and the applicable Evidence of Award, provided that if a Participant
receives settlement of an award upon termination of employment for reasons other
than death, the payment at such time can be characterized as a “short-term
deferral” for purposes of Code Section 409A or as otherwise exempt from the
provisions of Code Section 409A, or if any portion of the payment cannot be so
characterized, and the Participant is a “specified employee” under Code Section
409A, such portion of the payment shall be delayed until the earlier to occur of
the Participant’s death or the date that is six months and one day following the
Participant’s termination of employment (the “Delay Period”). Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
shall be paid to the Participant in a lump sum, and any remaining payments due
under the applicable Evidence of Award, shall be payable at the same time and
form as such amounts would have been paid in accordance with their original
payment schedule under such Evidence of Award

-19-

--------------------------------------------------------------------------------


20.    Prohibition on Acceleration of Payments. The time or schedule of any
settlement or amount scheduled to be paid pursuant to the terms of the Plan and
any Evidence of Award, may not be accelerated except as otherwise permitted
under Code Section 409A and the guidance and Treasury regulations issued
thereunder.
21.    Code Section 409A. Notwithstanding any other provision of the Plan or an
Evidence of Award to the contrary, to the extent that the Committee determines
that any award granted under the Plan is subject to Section 409A of the Code, it
is the intent of the parties to the applicable Evidence of Award that such
Evidence of Award incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code and that such Evidence
of Award and the terms of the Plan as applicable to such award be interpreted
and construed in compliance with Code Section 409A and the Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding the
foregoing, the Employer shall not be required to assume any increased economic
burden in connection therewith. Although the Employer and the Committee intend
to administer the Plan so that it will comply with the requirements of Code
Section 409A, neither the Employer nor the Committee represents or warrants that
the Plan or the Evidence of Award will comply with Code Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Employer, its subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant may owe as a result of participation in the Plan, and the Employer
shall have no obligation to indemnify or otherwise protect any Participant from
the obligation to pay any taxes pursuant to Code Section 409A.
22.    Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the Commonwealth of Virginia.
23.    Termination. No grant will be made under this Plan more than 10 years
after the date on which this Plan is first approved by the shareholders of the
Corporation, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.
24.    General Provisions.
(a)    No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Committee, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.
(b)    Absence on leave approved by a duly constituted officer of the
Corporation or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of this Plan or awards
granted hereunder, except that no awards may be granted to an employee while he
or she is absent on leave.

-20-

--------------------------------------------------------------------------------


(c)    No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Corporation.
(d)    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of the Plan
shall remain in full force and effect.





-21-